DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Touch display panel with multiplexer in bending area”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Higano et al. in US 2018/0356683 (hereinafter Higano in view of Kim et al. in US 2020/0210022 (hereinafter Kim).

Regarding claim 1, Higano disclose a touch display panel (Higano’s par. 27), comprising: 

a peripheral area located around the display area (Higano’s Figs. 1, 5 and par. 33: see NDA), wherein the peripheral area comprises: 
first touch lines electrically connected with at least one of the plurality of first touch electrodes (Higano’s Fig. 5 and par. 53: see TDCL to CE); 
second touch lines electrically connected with at least one of the plurality of second touch electrodes (Higano’s Fig. 5 and par. 53: see TSCL to TSE); 
an external circuit interface (Higano’s Fig. 5 and par. 64: see TM2) configured to provide an electrical connection between the touch display panel (Higano’s Fig. 5 and par. 64) and an external circuit (Higano’s Figs. 2, 5 and par. 53: see TSC and TDC formed on CB1).
Higano also discloses a multiplexer in the peripheral area between electrodes and the interface (Higano’s Fig. 1 and par. 48: see SWS in NDA between SL and interface TM4) but Higano fails to disclose a multiplexer electrically connected at an output port thereof with at least one of the first touch lines or the second touch lines and electrically connected at an input port thereof with the external circuit interface.
However, in the same field of endeavor of touch panels, Kim discloses:
a first multiplexer (Kim’s Figs. 7, 10-11 and par. 205: see Mux1-Mux3), which is electrically connected at an output port thereof (Kim’s Figs. 7, 10, 11: see Ss/Sn to TE) with at least one of the first touch lines or the second touch lines (Kim’s Figs. 7, 10, 11: se TEs equivalent to CE or TSC in Higano’s Fig. 5) and electrically connected at an input port thereof (Kim’s Figs. 10, 11: see input from SSu to MUX2+MUX3) with the external circuit interface (Kim’s Figs. 10, 11 and par. 206: see SSU equivalent to TSD/TDC/CB1 in Higano’s Figs. 2, 5).
Therefore, it would have been obvious to one of ordinary skill in the art to use Kim’s multiplexer in Higano’s touch panel, in order to obtain the benefit of enabling a touch driving 

Regarding claim 16, Higano in view of Kim disclose an electronic apparatus (Higano’s par. 111), comprising the touch display panel according to claim 1 (as explained above). 

Regarding claims 2 and 17, Higano in view of Kim disclose wherein the first touch lines and the second touch lines (Higano’s Fig. 5: see CE and TSE which are equivalent to all TEs in Kim’s Figs. 7, 10) are electrically connected to the output port of the first multiplexer (Kim’s Figs. 7, 10-11: see N TEs with respective TLs connected to MUX1). 

Regarding claims 3 and 18, Higano in view of Kim disclose wherein the peripheral area (Higano’s Figs. 1-2: see NDA) further comprises a bending area (Higano’s Fig. 2 and par. 42: bending deformation), and the first multiplexer (Kim’s Figs. 7, 10-11: see MUX1-MUX3) is located on a side of the bending area (upon combination, the multiplexer is located at SWS in Higano’s Figs. 1-2. SWS is toward Y1 of the bending are PF1) distal to the external circuit interface (Higano’s Fig. 2: see NDA on top of SUB1 distal to CB1). 

Regarding claim 6, Higano in view of Kim disclose wherein the input port of the first multiplexer comprises a plurality of input channels (Kim’s Figs. 11-12: see two input ports to each SSU of M SSUs), the output port of the first multiplexer comprises a plurality of output channels (Kim’s Figs. 11-12: see N for each TE), and the first multiplexer further comprises a plurality of branches (Kim’s Figs. 11-12: see lines connecting SSU to TE), which extend from a same one of the plurality of input channels to different ones of the plurality of output channels 

Regarding claim 7, Higano in view of Kim disclose further comprising a control circuit (Kim’s Fig. 27 and par. 358-364: see register REG) which is configured to provide the control switch with a control signal (Kim’s Figs. 27-30 and par. 363: e.g. on or off value stored in register). 

Regarding claim 9, Higano in view of Kim disclose wherein the input port of the first multiplexer comprises a plurality of input channels (Kim’s Figs. 11-12: see two input ports to each SSU of M SSUs), the output port of the first multiplexer comprises a plurality of output channels (Kim’s Figs. 11-12: see N for each TE) and the first multiplexer further comprises a plurality of multiplexing assemblies arranged in parallel (Kim’s Figs. 10-11: MUX2-MUX3 arranged in parallel and connected through MUX1 to N TEs), each of the plurality of multiplexing assemblies comprising: 
a main routing line (Kim’s Fig. 12: MUX3), which is electrically connected with a respective one of the plurality of input channels (Kim’s Fig. 12: inputs to DAMP); 
a first branch line (Kim’s Fig. 12: see MUX2: S1,S3 and S5) and a second branch line (Kim’s Fig. 12: see MUX2: S2,S4 and S6), which are electrically connected with two respective output channels (Kim’s par. 236: S1 to a first touch electrode and S2 to an adjacent second touch electrode) of the plurality of output channels (Kim’s Fig. 10 and par. 236: touch electrodes TE), respectively; 
a first control signal line (Kim’s Figs. 12-13 and par. 245: line to control switches S1, S3 and S5), which is configured to provide a first control signal (Kim’s Fig. 13 and par. 245: e.g. On/Off) controlling the first branch line (Kim’s Fig. 12: see MUX2: S1,S3 or S5) to switch 
a second control signal line (Kim’s Figs. 12-13 and par. 245: line to control switches S2, S4 and S6), which is configured to provide a second control signal (Kim’s Fig. 13 and par. 245: e.g. On/Off) controlling the second branch line (Kim’s Fig. 12: see MUX2: S2,S4 or S6) to switch between a connection with the main routing line and a disconnection from the main routing line (Kim’s Figs. 12-13 and par. 245: control [On/Off], e.g. S2 On). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Higano in view of Kim as applied above in further view of Yang et al. in US 2012/0223893 (hereinafter Yang).
Higano in view of Kim disclose wherein one of the plurality of first touch electrodes or the plurality of second touch electrodes are driving electrodes (Higano’s Fig. 5 and par. 53: see CE) and the other of the plurality of first touch electrodes or the plurality of second touch electrodes are sensing electrodes (Higano’s Fig. 5 and par. 53: see TSE).  
Higano in view of Kim fail to disclose the driving electrodes and the sensing electrodes alternately distributed. 
However, in the related field of endeavor of touch sensors, Yang discloses driving electrodes and sensing electrodes alternately distributed (Yang’s Figs. 1-2 and par. 6-7, 25).
Therefore, it would have been obvious to one of ordinary skill in the art that Higano’s driving electrodes and sensing electrodes (Higano’s Fig. 5: see CE and TSE stripes) would be alternately distributed (Yang’s Figs. 1-2 and par. 6-7, 25) in order to obtain the benefit of a diamond shape that can be formed on the same layer (Yang’s par. 7) while still enhancing the sensitivity of the touch panel (Yang’s par. 6-7, 23).

Claims 1, 4-5, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Higano et al. in US 2018/0356683 (hereinafter Higano in view of Parker in US 2010/0245286 (hereinafter Parker).

Regarding claim 1, Higano disclose a touch display panel (Higano’s par. 27), comprising: 
a display area (Higano’s Figs. 1, 5 and par. 33: see DA) comprising a plurality of first touch electrodes (Higano’s Fig. 5 and par. 52: see CE) and a plurality of second touch electrodes (Higano’s Fig. 5 and par. 52: see TSE); and 
a peripheral area located around the display area (Higano’s Figs. 1, 5 and par. 33: see NDA), wherein the peripheral area comprises: 
first touch lines electrically connected with at least one of the plurality of first touch electrodes (Higano’s Fig. 5 and par. 53: see TDCL to CE); 
second touch lines electrically connected with at least one of the plurality of second touch electrodes (Higano’s Fig. 5 and par. 53: see TSCL to TSE); 
an external circuit interface (Higano’s Fig. 5 and par. 64: see TM2) configured to provide an electrical connection between the touch display panel (Higano’s Fig. 5 and par. 64) and an external circuit (Higano’s Figs. 2, 5 and par. 53: see TSC and TDC formed on CB1).
Higano also discloses a multiplexer in the peripheral area between electrodes and the interface (Higano’s Fig. 1 and par. 48: see SWS in NDA between SL and interface TM4) but Higano fails to disclose a multiplexer electrically connected at an output port thereof with at least one of the first touch lines or the second touch lines and electrically connected at an input port thereof with the external circuit interface.
However, in the same field of endeavor of touch panels, Parker discloses:
a first multiplexer (Parker’s Fig. 2 and par. 40-41: see A MUX, e.g. 258), which is electrically connected at an output port thereof (Parker’s Figs. 2-3 and par. 43: see MTR-CDC In 
Therefore, it would have been obvious to one of ordinary skill in the art to use Parker’s multiplexers in Higano’s touch panel, in order to obtain the benefit of facilitating monitoring the sense lines at the same time a pulse is supplied (Parker’s par. 36). It would also have been obvious that the multiplexer (Parker’s Figs. 2-3: Mux) would be located in the peripheral area in order to obtain the predictable result of an already disclosed location for a MUX in the touch panel (Higano’s Fig. 1: see SWS).

Regarding claim 16, Higano in view of Parker disclose an electronic apparatus (Higano’s par. 111), comprising the touch display panel according to claim 1 (as explained above). 

Regarding claims 4 and 19, Higano in view of Parker disclose further comprising a second multiplexer (Parker’s Fig. 2 and par. 40-41: see A MUX, e.g. 262), which is electrically connected at an output port thereof Parker’s Figs. 2-3 and par. 43: see MTR-CDC In) with the second touch lines (Parker’s Fig. 2 and par. 32: see rows 108 equivalent to TSC in Higano’s Fig. 5) and electrically connected at an input port thereof (Parker’s Figs. 2-3: see input to MUX) with the external circuit interface (Parker’s Figs. 1C-3 and par. 39, 43: to controllers external to Mux), wherein the first multiplexer is electrically connected at its own output port with the first touch lines (Parker’s Figs. 2-3: see output of 258 to 110 which are equivalent to CE in Higano’s Fig. 5), and wherein respective input ports of the first multiplexer and the second multiplexer (Parker’s Figs. 2-3: input of 262 for MTR-CDC in and input of 258 for MTR Pulse Out) are 

Regarding claims 5 and 20, Higano in view of Parker disclose wherein the peripheral area (Higano’s Figs. 1-2: see NDA) further comprises a bending area (Higano’s Fig. 14 and par. 93-94: see PF2), and the first multiplexer and the second multiplexer (Parker’s Fig 2. See 102 with Mux 262 and 258 outside 104) are located between the bending area and the external circuit interface (upon combination, the multiplexers are located at SWS in Higano’s Figs. 12-14. SWS is on the non-bent top area toward Y2 [before PF1] between bending area PF2 to the left and CB1 on bottom to the right). 

Allowable Subject Matter
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the prior art fails to disclose ALL limitations of claims 1+9 in addition to “further comprising a base substrate, wherein each of the plurality of multiplexing assemblies comprises: an active layer on the base substrate; a first insulating layer on a side of the active layer facing away from the base substrate; a first electrically conductive layer on a side of the first insulating layer facing away from the base substrate; a second insulating layer on a side of the first electrically conductive layer facing away from the base substrate; and 
a second electrically conductive layer on a side of the second insulating layer facing away from the base substrate, wherein, the first control signal line and the second control signal line are routed in the first electrically conductive layer, and the main routing line and the first branch line as well as the second branch line are routed in the second electrically conductive layer and are 
	Dependent claims 11-15 are indicated as allowable for at least the same reason. 
	Higano fails to disclose a multiplexer connected to the touch lines or the specifics of the display multiplexer layers as necessary for claim 10.
	Kim discloses a multiplexer connected to the touch lines but fails to disclose the layers where the different components of the multiplexer are located as necessary for claim 10. 
	Parker also discloses a multiplexer connected to the touch lines but fails to disclose the layers where the different components of the multiplexer are located as necessary for claim 10.
	Rhe et al. in US 2020/0026384 discloses the layers of a multiplexer of a touch sensor (Fig. 7 and par. 73) but fails to disclose the elements of parent claim 9 and thus the specific layers of claim 10.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LILIANA CERULLO/Primary Examiner, Art Unit 2621